Citation Nr: 1444152	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-31 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, A.L., R.L.





ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the Regular Philippine Army, to include service in the recognized Guerillas, from May 1945 to June 1946.  He died in February 1978.  The appellant claims as his surviving spouse.  

This matter comes to Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board notes that in an October 1987 letter, the appellant was first notified by VA that she was not entitled to nonservice-connected death pension.

The Board also notes that the appellant did not perfect her appeal as to entitlement to accrued benefits, thus that issue is not currently on appeal.

In January 2014, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.  See Virtual VA.


FINDINGS OF FACT

1. In a January 2004 rating decision, the RO denied service connection for the cause of the Veteran's death.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2. Evidence received since the January 2004 rating decision is cumulative of the evidence that was of record at the time of that decision and does not relate to any of the bases for the prior denial.

3. The Veteran's sole recognized active service was with the recognized Guerillas/Regular Philippine Army from May 1945 to June 1946.


CONCLUSIONS OF LAW


1. The January 2004 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013). 

2. Evidence received since the January 2004 decision is not new and material and the claim for service connection for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

3. The Veteran's service is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. §§ 101(2), 101(24), 107, 1521(j) (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) . VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to the claim for nonservice-connected death pension benefits, the VCAA does not apply.  As explained below, this claim must be denied as a matter of law because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the claimed benefits.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

With regard to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  A June 2012 letter provided notice in accordance with Kent.  

As for the duty to assist, the Veteran's available pertinent service records and post-service records have been obtained.  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

During the Board hearing, the undersigned discussed with the appellant the issue pertaining to whether new and material evidence was received to reopen the claim of service connection for the cause of the Veteran's death, the evidence required to substantiate the claim if reopened, and asked questions to elicit information relevant to her claim.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. § 3.103.  As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Application to Reopen 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In January 2004, the RO denied the Veteran's claim for service connection for the cause of the Veteran's death.  The appellant was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

In its January 2004 decision, the RO denied service connection for the cause of the Veteran's death primarily on the basis of no supporting evidence of a link between the Veteran's death caused by congestive heart failure due to rheumatic heart disease, with bleeding and chronic peptic ulcer as a contributory cause, and a disease, injury or event in service.  In other words, there was no connection shown between a fatal disease process that began service and service.  The evidence considered at the time of the decision were service treatment records, copies of the Veteran's death certificate, VA Form 21-534 (Application for DIC), and the appellant's lay statements asserting a nexus.

Evidence received since the January 2004 denial consisted of additional statements by the appellant.  There is an April 2013 informal conference report from the appellant's hearing with a Decision Review Officer (DRO).  The report indicates that the appellant reported that the Veteran informed her, during his lifetime, that he started to have heart disease while in service due to nervousness and fear of war.  He also related to her how he suffered from weakness during the war.  Also, the appellant believed that the Veteran's ulcer was treated with herbal medicines.  The Veteran complained of a stomachache (which came after his complaints of heart disease).

Additionally, in January 2014, the appellant provided testimony before the undersigned where she provided additional statements attesting to a link between the fatal disease process of congestive heart failure and service.  She indicated that the Veteran had heart disease in service.  The Board has considered the substance of her testimony (both oral and written) and we find that such statements are cumulative of the evidence already of record.  The Board has also considered a September 2014 submission of medical records surrounding the timeframe of the Veteran's death from January 1978 to February 1978 indicating a diagnosis of congestive heart failure.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for cause of the Veteran's death.  All of the evidence received is redundant or cumulative of the evidence that was previously considered by the RO at the time of the January 2004 denial.  This includes the appellant's statements alleging a link between a fatal disease process and the Veteran's service.  The bases for the RO's denial were essentially that the evidence did not support such a link.  The appellant's additionally submitted statements asserting a link between the fatal disease process to service, to include onset in service, or her submission of medical records from 1978, does not cure a prior evidentiary defect; it is merely cumulative evidence.  

Likewise, evidence from the 2013 DRO hearing report articulating various possibilities as to the connection between the congestive heart failure due to rheumatic heart disease or a peptic ulcer to the Veteran's service does not serve to cure the prior evidentiary defect of a missing nexus.  The appellant has previously offered her own statements as to nexus which have already been considered at the time of the January 2004 denial.  Consequently, the evidence is not new and material and reopening of the claim is not warranted.

For the foregoing reasons, the evidence submitted since the January 2004 denial is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening of the claim is not warranted.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Death Pension

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a Veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541.  To establish basic eligibility for VA nonservice-connected death pension benefits, in part, the claimant must be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty. In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service prior to July 1, 1946 in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States (including recognized guerrilla service) is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for nonservice-connected pension (to include death pension) benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41. 

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

The service department has certified that the Veteran's service consisted of service with the recognized Guerillas and the Regular Philippine Army from May 1945 to June 1946.

It is neither shown, nor alleged, that the Veteran had any additional active service.  The Board finds that the appellant does not meet the basic eligibility requirements for nonservice-connected death pension benefits because the Veteran did not have qualifying service.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  Under governing law and regulations, the Veteran's service in the recognized Guerillas prior to July 1, 1946 is not qualifying service for nonservice-connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded from finding otherwise 38 C.F.R. § 20.101.  

The appellant has provided no evidence that would warrant a request for re-certification of service.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Because the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The application to reopen the claim of service connection for the cause of the Veteran's death is denied.

The appeal to establish basic legal entitlement to VA nonservice-connected death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


